Exhibit 10.21



OSI SYSTEMS, INC

NONQUALIFIED DEFINED BENEFIT PLAN

First Amendment to

Amended and Restated Retirement Benefit Award Agreement

THIS FIRST AMENDMENT (“Amendment”) is made effective as of June 19, 2020, by and
between OSI Systems, Inc. (the “Company”), and Deepak Chopra (the “Eligible
Employee”) to the Amended and Restated Retirement Benefit Award Agreement, made
effective December 31, 2017 (the “Award Agreement”).

WHEREAS, the Company has adopted the OSI Systems, Inc. Nonqualified Defined
Benefit Plan, effective May 9, 2008, and previously amended January 1, 2012 (the
“Plan”) and designated the Eligible Employee as a Participant in the Plan
pursuant to the Award Agreement;

WHEREAS, the Company now desires to increase the Eligible Employee’s Retirement
Benefit and specify the form of payout for the new benefit amount without
changing the timing of the existing benefit payments, in compliance with all
requirements of Section 409A of the Internal Revenue Code (the “Code”);

NOW, THEREFORE, the parties hereto agree as follows:

1.        Additional Retirement Benefit. Section 3 of the Award Agreement is
hereby amended to add the following new sentence to the end of the first
paragraph of that section:

Notwithstanding the foregoing, effective June 19, 2020, in addition to the
Retirement Benefit specified above, the Eligible Employee shall be entitled to
an additional Retirement Benefit of One Million, Five Hundred Thousand Dollars
($1,500,000), adjusted as specified herein for CPI increases, payable in
quarterly installments of Seventy-Five Thousand Dollars ($75,000), including CPI
adjustments, on the first day of each calendar quarter commencing in January
2025 and continuing for a period of five calendar years ending October 1, 2029.
All such additional Retirement Benefit payments shall be fully vested on June
19, 2020 and, as of such date, all references to “Retirement Benefit” as used in
the Plan and this Award Agreement (including amounts payable by reason of death
or Disability under Sections 5 or 6 below) shall include this additional
benefit, except as provided in Section 7 as amended below.

2.        Change in Control. Section 7 of the Award Agreement is hereby amended
to add the following new sentence at the end of that section:

Notwithstanding the foregoing, in the event of a Change in Control, whether
before or after the Eligible Employee’s Separation from Service, the present
value of all remaining payments with respect to the additional Retirement
Benefit added by this Amendment shall be paid in the form of a single lump sum
within ninety (90) days following the Change in Control, subject to compliance
with all requirements of Code Section 409A.







--------------------------------------------------------------------------------

3.        Confirmation of Existing Benefit. Except as amended herein, all other
provisions of the Plan and the Award Agreement shall remain in full force and
effect and shall apply to the additional Retirement Benefit provided by this
Amendment.

IN WHITENESS WHEREOF, the parties hereto have executed this First Amendment to
the Amended and Restated Award Agreement effective June 19, 2020.

OSI SYSTEMS, INC.







By:

/s/ Alan Edrick



Alan Edrick,



Executive Vice President and Chief Financial Officer







ELIGIBLE EMPLOYEE







/s/ Deepak Chopra



Deepak Chopra



2

--------------------------------------------------------------------------------